Citation Nr: 0315150	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  96-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for residuals of brain 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1963 to February 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Los 
Angeles, California, Regional Office (RO) that denied the 
veteran's claim for service connection for brain trauma 
(residuals of a three-month coma).

During the appellate process, the veteran requested a 
videoconference hearing before a Veterans Law Judge of the 
Board.  Such a hearing was held on July 20, 1999; a 
transcript of which is of record.  The Veterans Law Judge who 
conducted the hearing is no longer with the Board.  The 
veteran was advised of this by letter dated May 6, 2003, at 
which time he was afforded the opportunity to attend a new 
hearing.  The veteran was provided with 30 days in which to 
request a new hearing, but no response was submitted.

During his July 1999 videoconference hearing, the veteran 
raised the issue of entitlement to an increased disability 
evaluation for his service-connected residuals of a right 
mandible fracture, status post surgical reduction, which is 
currently evaluated as 10 percent disabling.  This claim is 
referred to the RO for appropriate action.  

This matter was previously before the Board in September 
1999, when it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.  The issues of 
entitlement to service connection for a back disorder and a 
vision disorder will be addressed in the Remand portion of 
this decision.


FINDING OF FACT

Headaches are not the result of a brain injury sustained in 
service, nor are they otherwise etiologically related to the 
veteran's period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of brain trauma have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 1994 and 
1997 rating decisions; March 1999 and January 2003 
Supplemental Statements of the Case (SSOC); and September 
1999 Remand of the Board.  He was specifically told about the 
requirements to establish a successful claim, and of the 
reasons that the evidence in his case was inadequate.  The 
veteran was further informed of which information and 
evidence he was to provide to VA and of which information and 
evidence VA would obtain on his behalf by means of letters 
from the RO dated in March 2001 and May 2001, and in the 
January 2003 SSOC.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available service 
medical records and VA medical treatment records as set forth 
below.  There is no indication of relevant medical records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in February 
1997, January 1998, June 1998, and October 2000.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Residuals of Brain Trauma

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Here, the veteran is claiming that he currently has residuals 
of a brain injury, specifically headaches, that were incurred 
in service.  Service medical records show that in July 1965 
he was in a motor vehicle accident and suffered a contusion 
and laceration of the brain. 

A hospital discharge record from the Methodist Hospital in 
Henderson, Kentucky, dated in July 1965, shows that the 
veteran, in pertinent part, had diagnoses of fracture of the 
nose; fracture of the maxilla; compound fracture of the 
mandible on the right; contusion of the brain; and fracture 
of the left frontal sinus.

The veteran was discharged to the U.S. Army Hospital in Fort 
Campbell, Kentucky, where he was treated as an inpatient 
until January 1966.  He was discharged with pertinent 
diagnoses of open wound of the face, bridge of nose, 
laceration, artery and nerve involvement undetermined; 
compound fracture of face bones, comminuted, of the right 
mandible with inferior alveolar artery and nerve involvement, 
treated and improved; and compound fracture of face bones, 
anterior maxilla, alveolar process; nasal bones and frontal 
sinus, no artery or nerve involvement, treated and improved.

A VA examination report dated February 1997 shows that the 
veteran reported persistent headaches since the in-service 
accident.  There was no diagnosis relevant to the reported 
headaches.

A VA examination report dated in January 1998 shows that the 
veteran reported chronic occipital headaches moderate in 
severity of a throbbing quality with some relief from non-
steroidal anti-inflammatory drugs.  The diagnosis, in 
pertinent part, was post-traumatic chronic headaches.  There 
is no indication that the examiner reviewed the claims 
folder.

On VA neurological evaluation in June 1998, the veteran gave 
a history of frequent headaches since 1966.  The examiner 
indicated that with regards to the issue of traumatic brain 
injury or peripheral nerve injury, the veteran's immediate 
recall and remote memory were not impaired.  He described 
functioning as a bookie for over 20 years, which would have 
required certainly a higher level of cortical functioning.  
Comprehension and spoken language were not reduced.  
Intelligence appeared to be in the normal range and speech 
was coherent and logical.  The examiner stated that there was 
no impairment of cognitive functioning.  

During his July 1999 hearing before the Board, the veteran 
testified that the primary residual disability from his 
inservice brain injury were headaches.  He indicated that he 
would experience headaches daily, but that they were not 
continuous.  He estimated that he would have between five and 
seven episodes in a week.  He added that they were not 
crippling, but constant, and that there were relieved by 
Tylenol, more so than Motrin.  He stated that he would get 
dizzy, but could not tell whether the dizziness was from the 
headaches or from blood pressure medication which he was also 
taking.  He also stated that his headaches began in 1968, but 
that private medical treatment records dating that far back 
were no longer available.  He admitted that no doctor had 
ever directly told him that his headaches were due to the 
head trauma in service. 

A VA examination report dated in October 2000 shows that the 
veteran reported head pain which started in approximately 
1966.  The examiner indicated that she reviewed the veteran's 
entire claims file in conjunction with her examination.  She 
concluded that in identifying treatment obtained in the past, 
the veteran failed to mention head pain in several past 
medical reports, indicating that this was not a chronic 
complaint.  The veteran's history of was found to be less 
than consistent in this regard.  The examiner added that 
because the veteran did not previously mention head 
discomfort, that it was not at all likely that the head 
discomfort was related to the brain injury which occurred 
when the veteran was in service.  The rationale for her 
opinion was that the veteran's failure to even make 
complaints of head pain during prior examinations, and even a 
previous examination initially from the examiner.  The 
examiner stated that it would not be expected that an 
incident of 30 years ago would produce chronic head 
discomfort or discomfort which would abate for several years 
and then recur.

The examiner further added that, in general, residuals of 
significant head trauma would be related to memory, immediate 
recall, recent and remote, cognition, the ability to 
calculate, comprehend instructions, follow instructions, 
initiate plans, and make decisions.  Residuals could also be 
related to speech, motor functioning and coordination 
functioning.  With regard to these areas of higher 
neurological functioning, the veteran appeared entirely 
intact.  His immediate recall, recent and remote memory were 
not impaired.  He was able to comprehend and follow even 
complex instructions.  His speech was coherent and logical.  
His comprehension of spoken and written language was good.  
Motor function revealed good overall strength in the arms and 
legs, with the exception of slightly reduced power of left 
foot dorsiflexion.  The examiner stated that there was no 
evidence of any significant neurologic residua relating to 
the head injury of 1965, that the veteran was unresponsive 
for approximately three days, but because of his relative 
youth, his recovery had been excellent.  It was also noted 
that he had functioned in employment, described as working 
booking horses, getting use of calculation and probably using 
the skills of racing management; again, indicating a high 
level of cognitive functioning, inconsistent with significant 
residuals of head trauma.

The examiner concluded that the veteran had an injury, which 
was well-documented in the records, in 1965 when he was in 
service, but there was no evidence of residuals of brain 
injury related to that injury, based on the veteran's mental 
status testing on more than one occasion.

As noted above, one of the basic three requirements for 
prevailing on a claim for service connection is medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  After a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of brain trauma.

The evidence establishes that the veteran sustained trauma to 
the head during service in 1965.  The evidence further shows 
that the veteran has reported that he currently experiences 
headaches.  However, the competent medical evidence suggests 
that the current disability manifested by headaches is not 
the result of brain trauma sustained in service.  

The Board is aware that a VA examiner in January 1998 
diagnosed post-traumatic chronic headaches; however, the 
examiner did not provide reasons for his diagnosis and there 
is no indication that the claims folder was reviewed.  The VA 
examiner in October 2000 stated that the veteran's headaches 
were not due to brain trauma sustained in service.  This 
examiner provided a complete rationale for her opinion, which 
was definitive and based on review of the entire claims file.  
Accordingly, this opinion is found to be persuasive when 
considered with the rest of the evidence of record.  See 
Prejean v. West, 13 Vet. App. 444, 448-449 (2000). 

The Board recognizes that the veteran has asserted that his 
headaches are the result of the brain trauma sustained during 
service.  However, his self-report is not competent medical 
evidence.  As a layperson, he is certainly competent to 
report symptoms and observations made, however, he has not 
shown that he is qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Additionally, he 
himself testified that no doctor had ever suggested to him 
that his current headaches were the result of service.

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
headaches are not caused by an in-service disease or injury, 
to include brain trauma.  There is no benefit of the doubt 
that could be resolved in the veteran's favor.  38 C.F.R. § 
3.102.  


ORDER

Entitlement to service connection for residuals of brain 
trauma is denied.


REMAND

In March 2003, the RO denied the veteran's claims of 
entitlement to service connection for a back disorder and a 
vision disorder.  In the Appellant's Post-Remand Brief dated 
in April 2003, the veteran's representative expressed 
disagreement with the denial of service connection of the 
aforestated issues.  A Statement of the Case (SOC) has not 
been provided to the veteran as required.

Accordingly, a remand of the issues of entitlement to service 
connection for a back disorder and a vision disorder is 
necessary for issuance of an SOC with notice to the veteran.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The failure 
to issue an SOC in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996). After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Accordingly, the case is REMANDED to the RO for the 
following:

Provide the veteran a statement of the case 
addressing the issues of entitlement to 
service connection for a back disorder and a 
vision disorder.  Notify him of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of these issues and secure appellate 
review by the Board.  Thereafter, this issues 
are to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


